—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Firetog, J.), rendered September 23, 1999, convicting him of assault in the second degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the grant, after a hearing (Leventhal, J.), of that branch of the People’s motion which was to suppress an audiotape containing the victim’s conversation with another person.
Ordered that the judgment is affirmed.
The hearing court properly suppressed the audiotape containing the victim’s conversation with another person. The evidence adduced at the hearing established that the defendant wiretapped the victim’s telephone. Therefore, the hearing court properly concluded that the audiotape in the defendant’s possession was obtained by means of illegal eavesdropping (see, CPLR 4506; CPL 60.10; People v Capolongo, 85 NY2d 151).
*418The defendant’s contention that he received ineffective assistance of counsel is without merit (see, People v Benevento, 91 NY2d 708).
The defendant’s remaining contentions are without merit. Santucci, J. P., Goldstein, Feuerstein and Crane, JJ., concur.